     -~·

('    l.                                                                                                                                                       ~
      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page 1 of I



                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                            v.                                           (For Offenses Committed On or After November I, 1987)


                       Francisco Javier Tinoco-Garcia                                    Case Number: 3:19-mj-21722

                                                                                         David L Baker
                                                                                         Defendant's Attorney


      REGISTRATION NO. 84828298
      THE DEFENDANT:
       lZl pleaded guilty to count(s) 1 of Complaint
                                                 ---~----------------------~
           D was found guilty to count( s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                     Natu re of Offense                                                              Count Number(s)
       8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                     1

           D The defendant has been found not guilty on count(s)
                                                                                    -------------~----~
           D Count(s)                                                                        dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                       JZl TIME SERVED                                D - - - - - - days

           l2J Assessment: $10 WAIVED lZl Fine: WAIVED
           l2J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation~ removal._ . GCi re \o, - G "' Ci l.i.
                                                                                                   0
           lil:! Court recommends defendant be deported/removed with relative, 05 '"' f'rni o (\ 1       charged in case
                  \C\1'1<3';1.\1;:J..r/ .                                        ft·c\o\fo Gio.-rcio..- G,c,x-cicl
                \C\ \J\J   ';A\') ;J..')
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Wednesda_y,__6p_ril 24, 2019
                                                                                       Date of Imposition of Sentence


       Received          -.·~
                     ';?i ~".                                   F~lED
                    pUsM"                        I                                     H01'JORABJ!E ROBERT N. BLOCK
                                                                                       UNiTED STATES MAGISTRATE JUDGE
                                                                APR 2 4 2019
                                                       CLER:~. U.S. DISTRICT COURT
           Clerk's Office Copy                       SOUTHE:<N ULSTF<l·:T OF CALIFORNIA                                              3: l 9-mj-21722
                                                     BY                             DEPUTY
                                                                -·--·----,-·--··-
